El Juez Asociado Señok Córdova Dávila,
emitió la opinión del tribunal.
En 30 de julio de 1932 se dictó sentencia.a favor de la demandada y contrademandante en este caso, M. Gran e Hijos, y en contra de los demandantes y contrademandados Emma Cardona Santos y Clotilde y Ramón Rodríguez, y del demandado y contrademandado Emilio Cardona. De esta sentencia apelaron los demandantes contrademandados, radi-cando sn escrito de apelación en secretaría en 29 de agosto de 1932.
En 7 de septiembre del mismo año, la corte, a petición de los apelantes, ordenó al taquígrafo que preparase la trans-cripción completa del récord del caso, siendo notificado el taquígrafo de dicba orden en la misma fecha en que fué dictada.
En 24 de septiembre de 1932 la corte inferior concedió al taquígrafo una prórroga de veinte días a partir del 27 de septiembre del mismo año. En 18 de octubre, 14 de noviem-bre, j 12 de diciembre de 1932, y en 10 de enero, 7 de febrero, y 7 de marzo de 1933, se concedieron por la corte inferior idénticas prórrogas de treinta días a solicitud de los apelantes.
La demandada y apelada M. Grau e Hijos solicita de esta corte la desestimación del recurso interpuesto, alegando que los demandantes apelantes han venido voluntariamente, sin excusa alguna, dilatando la radicación de la transcripción de evidencia con el solo propósito de demorar los procedi-mientos.
La moción de desestimación del recurso fué oportuna-mente notificada al abogado de los apelantes, quien también fué notificado del señalamiento para la vista de dicha moción por el secretario de esta corte. Los apelantes no compare-cieron a dicha vista ni han presentado excusa alguna, si es que la tienen, para solicitar tantas prórrogas y demorar la apelación. La primera prórroga se concedió en 24 de sep-tiembre de 1932, comenzó a tener efecto el 27 de dicho mes, *937y la última prórroga se concedió en marzo de 1933, para expirar en 15 de abril.
Todas estas prórrogas cubren nn período de cerca de siete meses desde qne la. primera fné concedida. El tiempo transcurrido es tan largo qne, en ansencia de prneba, justi-fica la desestimación del recurso por abandono. La diligencia de los apelantes para solicitar prórrogas contrasta con sn inactividad para perfeccionar el recnrso y presentar excnsas por sn conducta.

La apelación interpuesta debe ser desestimada.